
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 805
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2012
			Mr. Yoder submitted
			 the following resolution; which was referred to the
			 Committee on Ways and
			 Means
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that in order to create certainty in the United States economy
		  so that small businesses and job creators can invest and hire, Congress should
		  enact long-term, predictable tax policy and, in the event that Congress and the
		  President choose to raise taxes, they should give United States citizens at
		  least one year after the enactment or expiration of the legislation to prepare
		  for and adjust to any impact that such increase in taxes may
		  have.
	
	
		Whereas the United States is on a fiscally and
			 economically unsustainable course;
		Whereas the United States is currently in the slowest
			 recovery of any country in the world compared to other nations that have faced
			 similar recessions in the last 40 years;
		Whereas short-term tax policy is causing uncertainty and
			 lack of confidence among small businesses that is slowing job creation and
			 economic recovery;
		Whereas small businesses need predictability and certainty
			 about how much they will pay in taxes so they can invest in jobs in the United
			 States; and
		Whereas Americans want tax reforms that create a healthier
			 environment for small businesses to hire and expand: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that in order to create certainty in the United States economy
			 so that small businesses and job creators can invest and hire, Congress should
			 enact long-term, predictable tax policy and, in the event that Congress and the
			 President choose to raise taxes, they should give United States citizens at
			 least one year after the enactment or expiration of the legislation to prepare
			 for and adjust to any impact that such increase in taxes may have.
		
